Name: Commission Regulation (EEC) No 3547/83 of 15 December 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/34 Official Journal of the European Communities 16 . 12 . 83 COMMISSION REGULATION (EEC) No 3547/83 of 15 December 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, conversion rate in relation to all the currencies of the Member States , maintained at any given moment with a maximum spread of 2,25 % , resulting from the average rate taken into consideration for the purpose of calculating the monetary compensatory amounts valid on 15 November 1983 ; whereas application of these provisions makes it necessary to alter the special rates for the pound sterling, the Italian lira and the Greek drachma .Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a ) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs = 0,0222713 ECU ; (b) for the Danish krone : Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (*), as last amended by Regulation (EEC) No 31 04/80 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Dkr 1 = 0,122834 ECU ; (c) for the German mark : DM 1 = 0,446062 ECU ; (d) for the French franc : FF 1 = 0,145464 ECU ; (e) for the pound sterling : £ 1 = 1,74689 ECU ; ( f) for the Irish pound : £ Irl 1 = 1,37800 ECU ; (g) for the Italian lira : Lit 100 = 0,0734188 ECU ; (h ) for the Dutch guilder : Whereas, pursuant to Article la of Regulation (EEC) No 1393 /76 , special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 1734/83 0 ; F1 1 = 0,395891 ECU ; Whereas , for the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % , the special rate is the conversion rate resulting from the central rate ; whereas , for the other currencies , the special rate for the period 16 December 1983 to 30 June 1984 is equal to the (i ) for the Greek drachma : Dr 1 = 0,0125186 ECU . Article 2 Regulation (EEC) No 1734/83 is hereby repealed . Article 3 This Regulation shall enter into force on 16 December 1983 . (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 163 22. 6 . 1983 , p. 48 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62 . (*) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 157, 18 . 6 . 1976 , p. 20 . (&lt; ¢) OJ No L 324 , 29 .- 11 . 1980, p. 63 . 0 OJ No L 169 , 28 . 6 . 1983 , p. 22 . 16 . 12. 83 Official Journal of the European Communities No L 354/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1983 . For the Commission Poul DALSAGER Member of the Commission